Citation Nr: 1631259	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-18 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to August 31, 2010, for the grant of service connection for coronary artery disease (CAD) post stent placement and myocardial infarction.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected CAD post stent placement and myocardial infarction.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1964 to September 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.

The Board notes that the Veteran's representative has asserted, in the May 2016 brief, that a claim of entitlement to an increased rating for posttraumatic stress disorder (PTSD) is currently on appeal before the Board.  The Veteran and his representative have not presented an explanation for this assertion.  The Board finds that no claim of entitlement to an increased rating for PTSD is currently in appellate status.  The Board observes that an April 2013 RO rating decision granted service connection for PTSD and assigned a 50 percent initial rating; the Board's review of the claims-file does not reveal any notice of disagreement with the April 2013 decision, nor does the claims-file contain any statement of the case (SOC) or supplemental SOC (SSOC) addressing the issue.  As the Board finds that there is no PTSD rating issue currently on appeal before the Board, the Board shall not discuss the Veteran's contentions regarding PTSD at this time.


FINDINGS OF FACT

1.  No communication or medical record prior to August 31, 2010, may be interpreted as a formal or informal claim of entitlement to service connection for CAD or ischemic heart disease.

2.  During the period for consideration prior to October 9, 2013, the Veteran's CAD is shown to have been productive of a need for continuous medication.  It was not productive of dyspnea, fatigue, angina, dizziness, or syncope upon workload of greater than 5 metabolic equivalents (METs); not productive of cardiac hypertrophy or dilatation; not productive of multiple episodes of acute congestive heart failure in a year or chronic congestive heart failure; and not productive of left ventricular dysfunction with an ejection fraction of less than 50 percent.

3.  During the period from October 9, 2013, the Veteran's CAD is shown to be productive of dyspnea, fatigue, and dizziness upon workload of greater than 3 METs.  It is not productive of such symptoms upon a workload of 3 METs or less, not productive of chronic congestive heart failure, and not productive of left ventricular dysfunction with an ejection fraction (LVEF) of less than 30 percent.

4.  The Veteran's bilateral hearing loss has manifested in no greater than Level I hearing impairment in the right ear and Level II hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 31, 2010, for the grant of service connection for CAD post stent placement and myocardial infarction have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.114, 3.400, 3.816 (2015).

2.  Prior to October 9, 2013, a rating in excess of 10 percent is not warranted for service-connected CAD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code (Code) 7005 (2015).
	
3.  From October 9, 2013, a rating of 60 percent (but no higher) is warranted for service-connected CAD.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code (Code) 7005 (2015).

4.  The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.85, Diagnostic Code 6100 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The contentions of the Veteran's representative regarding the adequacy of the VA examination reports concerning CAD in this case are addressed in detail in the Board's analysis of the CAD rating issue, below.  The Board finds that the VA examination reports of record are adequate for the purposes of appellate review (including in supporting a partial grant of the claim by increasing the disability rating for CAD).

Earlier Effective Date for Service Connection for CAD

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  However, if a claim is received within one year from the date of discharge or release from service, the effective date of an award for disability compensation to a Veteran shall be the day following the date of discharge or release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2); see also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within 1 year from the effective date of the law or VA issue, or at the request of a claimant received within 1 year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.  38 C.F.R. § 3.114(a)(3).

In March 2011, the Veteran filed an original claim of service connection for "Ischemic Heart Disease."  The claims file does not contain any communication from the Veteran that may be reasonably construed as a formal or informal claim of entitlement to service connection for ischemic heart disease received by VA prior to March 2011.  See 38 C.F.R. §§ 3.151, 3.155.

An October 2011 RO rating decision awarded service connection for CAD and assigned an effective date of August 31, 2010.  The October 2011 RO rating decision noted that the award was "based on liberalizing law" that was effective on "August 31, 2010" creating a presumptive link between ischemic heart disease and in-service exposure to tactical herbicide agents.

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  That is, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is defined as a Vietnam veteran who has a covered herbicide disease.  See 38 C.F.R. § 3.816.

According to 38 C.F.R. § 3.816(b)(2) a "covered herbicide disease" includes a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991.  Ischemic heart disease was not added to the list of presumptive disabilities until August 31, 2010.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010 rule specifically notes the Nehmer provisions apply to the newly covered diseases, to include coronary artery disease.  Id.  Given the foregoing, the Board concludes the Veteran is a Nehmer class member as defined in the law.

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  See 38 C.F.R. § 3.816(c)(1) and (c)(2).  When none of the requirements of 38 C.F.R. § 3.816 are met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400. 38 C.F.R. § 3.816(c)(4).

As discussed above, 38 C.F.R. § 3.400 provides that the effective date of an award of service connection is the date the claim was received or the date entitlement arose, whichever is later.  Review of the evidence in this case indicates that the Veteran had been diagnosed with ischemic heart disease prior to March 22, 2011, the date on which his earliest claim for service connection was received.  However, as the date of receipt of the claim at issue is March 22, 2011, the Veteran is not entitled to an effective date earlier than March 22, 2011 under the provisions of 38 C.F.R. § 3.400.  Accordingly, this provision does not provide a basis for an earlier effective date than the currently assigned date of August 30, 2010.

Thus, the only remaining avenue for an earlier effective date in this case is through 38 C.F.R. § 3.114.  Under this regulation, if the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  In no event shall the increase be retroactive for more than one year from the date of application for the award or the date of administrative determination, whichever is earlier.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).

In this case, the Veteran's original claim for service connection for ischemic heart disease was received approximately six to seven months after the effective date of the applicable liberalizing law that added ischemic heart disease to the list of diseases presumptively associated with herbicide exposure.  See 75 Fed. Reg. 53, 202 (August 31, 2010).  In other words, his claim was reviewed by VA at his request within one year from the date on which the law went into effect, and falls under the provisions of C.F.R. § 3.114(a)(1), which provides that benefits may be authorized from the effective date of the law.

The evidence of record suggests that the Veteran suffered his first myocardial infarction in either July 2007 (as reported in the September 2011 VA examination report) or July 2008 (as the reported in the October 2013 VA examination report), revealing significant CAD that led to surgical intervention and stent placement.  For the purposes of this analysis, the Board has considers the Veteran to have had CAD prior to August 31, 2010.

On the basis of the foregoing, an effective of August 31, 2010 has been properly assigned to the award of service connection for CAD, as this date is the effective date of the law that added ischemic heart disease to the list of disabilities presumptively associated with herbicide exposure.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).

The fact that the Veteran's ischemic heart disease existed prior to August 31, 2010 and is etiologically linked to his military service is not in dispute in this case.  Even accepting these facts, the effective date for assignment is determined by application of the laws and regulations as discussed above.  The Board understands the Veteran's belief that an earlier effective date may be warranted to reflect the earlier onset of his ischemic heart disease; however, August 31, 2010 is the earliest effective date permitted under the applicable laws and regulations governing the assignment of effective dates.  The Veteran has not identified any legal authority for assigning an earlier effective date in this case.  To the extent that the Veteran's request for an earlier effective date essentially relies upon an appeal for an award on an equitable basis (i.e., a sense of fairness and just due), the Board must emphasize that it may only grant entitlement to VA benefits authorized by law, and does not have authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994) ("no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

There is no legally valid basis presented in this case for the assignment of any effective date prior to that of the August 31, 2010 change in the law upon which the grant of the Veteran's March 22, 2011 claim for service connection was based.  The Board finds that the earliest possible effective date for the award of service connection for ischemic heart disease is August 31, 2010, and that the claim for an earlier effective date must be denied.

Increased Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Where, as here, each rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

CAD

The Veteran contends that his coronary artery disease should be assigned an initial rating in excess of 10 percent.  The Veteran's service-connected ischemic heart disease is specifically diagnosed as coronary artery disease (CAD), which is evaluated under 38 C.F.R. § 4.104, Code 7005.  Under Code 7005, a 10 percent rating is warranted when documented CAD produces dyspnea, fatigue, angina, dizziness, or syncope with a workload of greater than 7 METs but not greater than 10 METs, or when continuous medication is required.  A 30 percent rating is warranted when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; when a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran has been assigned a 10 percent rating for CAD effective from August 31, 2010.  A September 2011 VA examination was completed for the purpose of evaluating the Veteran's heart disease for compensation rating purposes; the report of this VA examination is of record.  The report discusses the Veteran's history of having a heart attack in July 2007 "with 98% blockage at LAD with stent implanted in LAD."  The Veteran described that "[a]s a result of his heart condition, he has experienced angina, shortness of breath and fatigue," but "[h]e has no dizziness and syncope attacks."  At the time, the Veteran described that his reported symptoms "occur intermittently, as often as 2 times a year, with each occurrence lasting several minutes."  The Veteran also report, however, that the "number of attacks within the past year was 4."  The Veteran indicated that the "ability to perform daily functions during flare-ups is not affected," and "[h]e reports no congestive heart failure."  The Veteran reported that "his treatment plan includes the taking of continuous medication," but that "he does not experience any overall functional impairment from this condition."

The September 2011 VA examination report shows that "[e]xamination does not show any evidence of congestive heart failure, cardiomegaly and cor pulmonale."  Diagnostic testing revealed "no evidence of cardiac hypertrophy or dilatation."  The September 2011 VA examination report indicates that no diagnostic exercise test was conducted at that time.  The section of the report for such testing notes that the Veteran had reported symptoms of dyspnea, fatigue, and angina without experiencing any dizziness or syncope, but does not indicate a METs level associated with such symptoms.  The section contains a mark in a box indicating that "Veteran denies experiencing above symptoms with any level of physical activity."  The Board has interpreted the information in the September 2011 report as indicating that the Veteran described experiencing dyspnea, fatigue, and angina with four symptomatic attacks in the prior year, but that the Veteran did not describe the symptoms as having been triggered by the extent of his exertion (and no METs estimate was made).  Notably, the September 2011 VA examination report indicates that "[t]he ability to perform daily functions during flare-ups is not affected," and that the Veteran "reports that he does not experience any overall functional impairment from this condition."

In October 2013, the Veteran was afforded a new VA fee-basis examination to evaluate the severity of his CAD for compensation rating purposes.  Significantly, this October 2013 VA examination report states: "The condition has worsened with 3 hospital admissions, fatigue, weight loss, and shortness of breath.  He has experienced angina.  He has experienced shortness of breath.  He has experienced dizziness.  He has experienced fatigue."  Continuous medication was noted to be required for control of the heart condition.  The report notes that the Veteran has a history of congestive heart failure, but that the Veteran did not have chronic congestive heart failure.  The October 2013 VA examination report notes a history of arrhythmia with intermittent atrial fibrillation and intermittent atrial flutter "1-4" times in the prior 12 months, documented by EKG.  There were no valve conditions, infectious heart conditions, or pericardial adhesion noted.  Diagnostic testing revealed no cardial hypertrophy and no cardiac dilatation.  Sinus tachycardia was noted on EKG.  An "uncoiled aorta" (and chronic obstructive pulmonary disease) was noted on chest x-ray.  Echocardiogram revealed left ventricular ejection fraction (LVEF) of "60%."  Septal hypokinesis was noted on echocardiogram.

The October 2013 VA examination report indicates that an exercise stress test was not performed, but the examiner instead conducted an interview-based METs test.  The report of this testing notes that the Veteran experiences dyspnea, fatigue, and dizziness from an estimated ">3-5 METs," consistent with "activities such as light yard work (weeding), mowing lawn (power mower), brisk walking (4 mph)."  The examiner marked the box for "Yes" to indicate that "the METs level limitation [is] due solely to the heart condition(s)."  The examiner noted that the Veteran's heart condition has come to impact his ability to work due to "the possibility that any occupational task may be moderately delayed secondary to fatigue and dyspnea.  This may preclude participation in occupations with many physical activities of employment."

In January 2014, the RO sought clarification of the VA examination report by asking the examiner to "perform exercise METs testing or provide reason why METs testing was not done...."  The RO also directed the examiner's attention to the fact that the Veteran had both service-connected CAD and nonservice-connected chronic obstructive pulmonary disease (COPD).  In response, the examiner prepared a January 2014 addendum to the prior report.  The January 2014 addendum explains that "[t]he stress test was not completed" because it "is medically contraindicated due to a medical condition."  Specifically, the exercise stress test could not be completed because of the Veteran's "COPD."

The examiner reiterated the estimate that the Veteran experienced pertinent symptomatology at ">3-5 METs" (although this time listing only dyspnea and fatigue as the symptoms experienced, and not dizziness).  On this addendum report form, the examiner appears to have also initially reiterated his prior finding that the Veteran's METs limitation was "due solely to the heart condition(s)," but then crossed out this indication and replaced it with an indication that this was not the case.  However, the examiner then marked the box to indicate that "[t]he limitation in METs level is due to multiple factors [but] it is not possible to accurately estimate the percentage."  The remainder of the report essentially indicates that the Veteran's COPD is involved in limiting the Veteran's METs level to the ">3-5" level.

Significantly, the examiner was asked: "If there is no change in METs of >3-5 without additional limitation from other non-cardiac medical conditions, please provide rationale as to why there is no change in METs level limitation."  The fact that the examiner responded to this question indicates that he found no change in the METs level of ">3-5" even when excluding consideration of the non-service-connected COPD.  The examiner's response further states that "[t]here is no change," before citing that the Veteran's history "describes an activity level consistent with the > 3-5" range.

The Board finds that the October 2013 VA fee-basis examination report and its January 2014 addendum essentially indicates that the Veteran's service-connected CAD manifests in dyspnea and fatigue (and also possibly dizziness) upon exertional workload of greater than 3 METs but not greater than 5 METs consistent with the criteria for a 60 percent rating for CAD.  The Board recognizes that the evidence suggests that the Veteran's distinct disability of COPD is involved in such limitation, but the original October 2013 report indicated that the impairment was due solely to the CAD and the January 2014 report indicates that any extent of the impairment attributable to COPD cannot be medically distinguished sufficiently for an accurate estimate.  The Court has held that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandate that reasonable doubt on any issue is to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, the Board will, for the limited purpose of this decision, attribute all of the Veteran's exertional workload limitations measured in METs to his service-connected CAD.

Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that a 60 percent rating for CAD is warranted from October 9, 2013; this is the date of the VA fee-basis examination first showing that the impairment had worsened such that it meets the criteria for a 60 percent rating.

For the period prior to October 9, 2013, the Board finds that no rating in excess of 10 percent is warranted.  The Board notes that the September 2011 VA examination report shows that the CAD required continuous treatment, but there is no indication in any evidence prior to October 9, 2013 that pertinent symptoms were triggered by exertional workload of no greater than 7 METs.  The September 2011 VA examination report describes that the Veteran had experienced angina, dyspnea, and fatigue "as often as 2 times a year," and indicates that the "number of attacks within the past year was 4."  These symptoms were not discussed in connection with any specified exertional workload limitation, but the September 2011 VA examiner did describe at that time that "[t]he ability to perform daily functions during flare-ups is not affected," and that the Veteran "reports that he does not experience any overall functional impairment from this condition."  The September 2011 VA examination report indicates that the Veteran did not associate his symptom experience with any threshold of exertion.  The September 2011 VA examination report is also clear in stating that there was no evidence of cardiac hypertrophy or dilatation in diagnostic testing.  The report is clear in stating that the Veteran's left ventricular dysfunction was 70 percent (well in excess of the highest value that would qualify for a rating in excess of 10 percent).  It is clear in stating that "[e]xamination does not show any evidence of congestive heart failure, cardiomegaly and cor pulmonale" at that time," and there is no suggestion of multiple episodes of acute congestive heart failure within a year.

The Board finds that the September 2011 VA examination report is the most detailed competent medical evidence pertinent to the Veteran's heart disability at issue for the period prior to October 9, 2013; this evidence shows details of disability that do not meet the criteria for any rating in excess of 10 percent.  The Board finds that none of the other evidence of record for the period prior to October 9, 2013 significantly contradicts the pertinent findings presented in the September 2011 VA examination report.

The Board has also considered whether any further increased rating, above the 60 percent rating discussed above, is warranted for the period from October 9, 2013 onward.  The Board concludes that no rating in excess of 60 percent is warranted.  The evidence does not indicate the presence of chronic congestive heart failure; the October 2013 VA examination report's notation of the Veteran's history of past congestive heart failure is accompanied by a clear finding that the Veteran does not have chronic congestive heart failure.  No medical evidence suggests that a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope.  No evidence of record suggests left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Board notes that the Veteran's representative presented the following argument in the May 2016 brief: "the examiner marked 'yes' to the question asking if the veteran had experienced congestive heart failure (CHF).  CHF suggests that the veteran's heart functioning is significantly worse than what he is currently being rated for."  The representative asserts that "[t]he VARO failed to discuss this or return [] the file to the examiner for further explanation on how this affects the heart's functioning."  The Board notes that the medical evidence of record indicates that the Veteran has a history of congestive heart failure, but there is no evidence or contention of record indicating that the Veteran suffered multiple episodes of acute congestive heart failure in a year during the period prior to October 9, 2013; the medical evidence of record repeatedly indicates that the Veteran does not have chronic congestive heart failure.  The Board finds that the medical evidence, including the VA examination reports of record, discuss congestive heart failure and the Veteran's symptoms adequately for rating purposes; no remand is necessary for additional development.

The May 2016 brief also presents the Veteran's representative's argument that "the examiner remarks that the veteran's heart condition would affect his employment due to the physical symptoms exhibited and may preclude the veteran from occupations that require physical activities," and that accordingly "[t]his opinion suggests a greater functioning impairment than mild."  The Board notes that this statement is citing the October 2013 VA examination report; the September 2011 VA examination report distinctly found that the Veteran's CAD did not impact his ability to work.  Significantly, this Board decision awards an increased 60 percent rating for CAD from the date of the October 2013 VA examination report; this newly awarded rating now contemplates more than mild functional impairment from CAD.  The Board considers this award of a 60 percent rating as resolving the concern that the October 2013 VA examination report shows impairment warranting a rating that contemplates more than a mild degree of disability.

Finally, the May 2016 brief presents the Veteran's representative's statement: "We ask that the veteran's claim be remanded for ... a new examination where a stress test can be administered to determine the veteran's actual METs level."  The January 2014 addendum to the October 2013 VA examination report explains that "[t]he stress test was not completed" because it "is medically contraindicated due to a medical condition."  Specifically, the exercise stress test could not be completed because of the Veteran's "COPD."  Accordingly, a remand to complete a stress test would not be appropriate in this case.

None of the other pertinent medical evidence of record, including other references to the Veteran's heart disability, presents findings significantly contrary to those discussed in the most detailed evidence discussed above.  Nor does any other evidence of record otherwise probatively indicate that the criteria for a further increase of the disability ratings for CAD are met in this case.

To summarize, the Board finds that an increased rating of 60 percent (but no higher) is warranted for the Veteran's CAD, effective from October 9, 2013 (but no earlier).

Hearing Loss

Disability ratings for hearing loss are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.

The Rating Schedule provides a table (Table VI) to determine for rating purposes a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including pure tone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.

The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometric test.  The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the pure tone audiometric test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity and the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity.  See 38 C.F.R. § 4.85(e).

The provisions of 38 C.F.R. § 4.86(a) provide that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever result provides the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383.

The Veteran has submitted a March 2011 private audiological examination report (from an occupational hearing loss prevention program).  The March 2011 private audiology examination report reveals that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
40
35
35
LEFT
X
15
35
45
65

The Veteran's average pure tone threshold for the right ear was 32.5 decibels.  His average pure tone threshold for the left ear was 40 decibels.  As no speech recognition testing results are included in the report, the audiometric results presented in this March 2011 report are inadequate for purposes of application of the rating criteria.  There is no indication that any audiologist has certified that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., nor is there an indication of an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) that would allow a rating based solely on pure tone threshold testing.  See 38 C.F.R. § 4.85, Table VIA.  (In any event, the Board observes that even if speech recognition testing were hypothetically deemed inappropriate, both ears would be assigned Level I hearing impairment under Table VIA and a 0 percent rating would be derived.)

A June 2011 VA audiological examination report was completed for the purposes of evaluating the Veteran's hearing acuity in each ear.  Both air conduction and bone conduction audiometric results were reported, with the examining audiologist explaining: "An air conduction study is better than a bone conduction study to reflect the claimant's hearing loss."  Accordingly, the Board shall focus its discussion upon the air conduction study results presented in the report.  The June 2011 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
25
40
40
50
LEFT
X
25
40
60
75

The Veteran's average pure tone threshold for the right ear was 38.75 decibels with a word recognition score of 94 percent.  His average pure tone threshold for the left ear was 50 decibels with a word recognition score of 96 percent.

Applying 38 C.F.R. § 4.85, Table VI to the June 2011 VA audiology data, the Veteran's right ear hearing loss is a Level I impairment and the left ear hearing loss is a Level I impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the June 2011 audiogram examination findings, a 0 percent (noncompensable) rating is derived.

In July 2011, repeat VA audiological examination was completed.  The July 2011 VA examination report (as an addendum to the June 2011 report) reveals that relevant pure tone thresholds (from air conduction testing), in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
20
30
30
30
LEFT
X
45
60
70
80

The Veteran's average pure tone threshold for the right ear was 27.5 decibels with an "Initial Maryland CNC Score" for word recognition testing of 56 percent and a "best performance" score of 96 percent.  His average pure tone threshold for the left ear was 63.75 decibels with an "Initial Maryland CNC Score" for word recognition testing of 94 percent and a "best performance" score of 94 percent.

The Board notes that this VA examination report presents an initial speech recognition result and a best performance speech recognition result from Maryland CNC testing.  The results for the right ear hearing acuity present a significant difference between the Veteran's initial and best performance speech recognition scores for the right ear.  Speech recognition ability is determined using the 50-word VA-approved recording of the Maryland CNC test.  See Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations, p. 9 (2004).  If initial speech recognition is worse than 94 percent after presentation of the full list, then a modified performance-intensity function must be obtained to determine the decibel level for best performance.  Id.  Once the decibel level for the best performance is obtained, the word recognition ability at this level is reported as the speech recognition score.  Id.  Accordingly, the Board finds the speech recognition scores reported for the Veteran's best performance are the appropriate scores to use in evaluating the severity of the Veteran's hearing loss disability shown in this report.

Applying 38 C.F.R. § 4.85, Table VI to the July 2011 VA audiology data, the Veteran's right ear hearing loss is a Level I impairment.  The Veteran's left hearing loss is a Level II impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the July 2011 audiogram examination findings, a 0 percent (noncompensable) rating is derived.


An October 2013 VA examination report reveals that relevant pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
45
50
50
60
LEFT
X
50
60
70
90

The Veteran's average pure tone threshold for the right ear was 51.25 decibels with a word recognition score of 96 percent.  His average pure tone threshold for the left ear was 67.5 decibels with a word recognition score of 96 percent.

Applying 38 C.F.R. § 4.85, Table VI to the October 2013 VA audiology data, the Veteran's right ear hearing loss is a Level I impairment.  The Veteran's left hearing loss is a Level II impairment.  The Board has considered the provisions of 38 C.F.R. § 4.86, and finds that they do not apply as no exceptional pattern of hearing impairment is shown.  Applying the hearing levels from Table VI to Table VII, based on the results of the October 2013 audiogram examination findings, a 0 percent (noncompensable) rating is derived.

None of the other pertinent medical evidence of record presents findings significantly contrary to those discussed in the most detailed evidence discussed above concerning the severity of the Veteran's hearing loss or the specialized measurements of the Veteran's hearing acuity.  Nor does any other evidence of record otherwise probatively indicate that the criteria for an increase of the disability rating for hearing loss are met in this case.

This case presents the Board with a situation in which all of the probative competent audiological evidence shows audiometric data that fail to meet the quantitative criteria for a compensable disability rating.  The audiometric reports of record reflect the testing and reporting of trained audiology professionals who are competent to prepare such reports.  The Board notes that the audiometric reports of record are relatively consistent with each other and the record contains no indication that the reports are anything but reliable.  The Board finds that the audiometric reports discussed above are highly probative evidence in evaluating the severity of the Veteran's hearing loss.  The June 2011, July 2011, and October 2013 VA examination reports discussed above are not contradicted by any other probative evidence (no evidence of record shows audiometric findings meeting the criteria for a compensable rating for hearing loss).  Thus, the Board finds the VA examination reports to be persuasive in showing that the Veteran's hearing loss has not met the criteria for a compensable rating during the period for consideration.  

Extraschedular and TDIU Considerations

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for the above disabilities.  An extraschedular disability rating is warranted when there is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran's CAD now manifests in the need for continuous medication and a limitation of exercise capacity with symptoms such as dyspnea, fatigue, and dizziness upon certain levels of exertion.  Therefore, the Board finds that the associated symptomatology and degree of disabilities shown are entirely contemplated by the rating schedule.  Notably, he has not alleged any symptoms or test results which paint an exceptional or unusual disability picture.  Therefore, referral for extraschedular consideration is not warranted.

The evidentiary record also does not show any manifestations of, or functional impairment due to, bilateral hearing loss that are not encompassed by the schedular criteria.  The Veteran has indicated he has difficulty hearing.  However, the Board notes that difficulty hearing is encompassed by the schedular criteria and such contention does not indicate an exceptional or unusual disability picture.  The Board finds that the schedular criteria clearly encompasses the symptoms and impairment shown, and that referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court held that, unlike the schedular criteria for rating hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating is warranted.  The Court held an examining VA audiologist must describe the functional effects caused by a hearing disability in his or her final report.  Martinak, 21 Vet. App. at 455.  The October 2013 VA examination report shows that the Veteran was asked by the examiner to describe the impact of his hearing loss upon occupational functioning an daily activities, and the Veteran responded by reiterating that he has "difficulty hearing" without indicating any unusual or particular manifestations of functional impairment.

The Board further finds no evidence in the record of unusual collective or combined effect caused by a combination of the Veteran's heart and hearing loss disability symptoms and those related to his other service-connected disabilities (posttraumatic stress disorder and tinnitus).  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Finally, a claim for a total disability rating based on individual unemployability (TDIU) is not raised in this case.  The evidence does not indicate, and the Veteran does not contend, that he is unable to work due to his heart disability and hearing loss disabilities alone.  (The Board notes that that the Veteran's May 2016 brief includes his representative's statement that remarks that some evidence indicates the Veteran's CAD "may preclude the veteran from occupations that require physical activities."  This is not a contention of unemployability as it does not assert that the Veteran would be precluded from sedentary employment.)  Notably, the September 2011 VA examination report noted that the Veteran's heart disability did not cause any functional impairment, and the October 2013 examination report described that the heart disability "may preclude participation in occupations with many physical activities of employment," but does not suggest unemployability.  It does not suggest an inability to perform in occupations that do not feature many physical activities.  There is no indication of such functional impairment from the Veteran's hearing loss which, even in combination with the heart disability, is suggested to cause unemployability.  The Veteran has described that he retired from his last employment in September 2012 (documented in a January 2013 VA psychiatric examination report), six months after the March 2012 onset of psychiatric symptoms; the Veteran did not identify his heart disability or hearing loss as causing unemployability.  Based on the above, the Board finds that a claim for TDIU based solely on the Veteran's CAD and hearing loss has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an effective date earlier than August 31, 2010, for the grant of service connection for CAD post stent placement and myocardial infarction is denied.

A rating in excess of 10 percent for CAD prior to October 9, 2013 is not warranted.

A rating of 60 percent, but no higher, for CAD is granted from October 9, 2013, subject to the laws and regulations governing the payment of compensation benefits.

A compensable rating for bilateral hearing loss is not warranted.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


